         Case 4:20-cv-40127-TSH Document 25 Filed 05/25/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


________________________________________________
                                                )
JONATHAN A. AYALA,                              )
               Plaintiff,                       )
                                                )
            v.                                  )                    CIVIL ACTION
                                                )                    NO. 20-40127-TSH
MATTHEW DUNNE, RYAN N. SCEVIOUR, and            )
the COMMONWEALTH OF MASSACHUSETTS,              )
                  Defendants.                   )
________________________________________________)




                     ORDER ON REPORT AND RECOMMENDATION
                                  May 25, 2021

HILLMAN, D.J.,

                                           Background

       Jonathan A. Ayala (“Plaintiff” or “Ayala”) has filed this action against Matthew Dunne

(“Dunne”) and Ryan N. Sceviour (“Sceviour”), Troopers with the Massachusetts State Police, and

the Commonwealth of Massachusetts (the “Commonwealth”) asserting claims under Section 1983

against Dunne and Sceviour for violation of his constitutional right to be free from an unreasonable

search/seizure and use of excessive force against him (Count I); violation of the Massachusetts

Tort Claims Act, Mass.Gen.L. ch. 258 (“Section 258”) against the Commonwealth (Count II);

common law claims for assault and battery and intentional infliction of emotional distress against

Dunne, individually (Counts III and IV); a common law conspiracy claim against Dunne and

Sceviour, individually (Docket No. V); and a claim for malicious prosecution against Dunne

(Count VI).
             Case 4:20-cv-40127-TSH Document 25 Filed 05/25/21 Page 2 of 3




         Ayala originally filed the action in Massachusetts Superior Court on or about August 28,

2020. On October 8, 2020, Dunne filed a timely Notice of Removal (Docket No. 1) to this Court

with the consent of Sceviour. The Notice of Removal was filed without the consent of the

Commonwealth on the grounds that by virtue of the Eleventh Amendment, it is not subject to suit

in this Court, and therefore, its consent is not required.

         The Commonwealth has filed a motion to sever Count II of the complaint (the Section 258

claim) and remand it to state court, or in the alternative to dismiss Count II. See Docket No. 7.

Dunne and Sceviour assented to the motion. Plaintiff filed an opposition in which he argues that

the motion to dismiss should be denied, the federal count against Dunne and Sceviour remain with

this Court and all state law claims remanded other than Count V (the common law conspiracy

claim) 1.

                                                    Discussion

         Judge Mastroianni of this Court recently addressed identical issues to those presented in

the instant case. See Rojas v. Demos, Civ.Act. No. 19-10459, 2020 WL 5100229 (D.Mass. Aug.

21, 2020). As in the instant case, the plaintiff in Rojas asserted a Section 1983 claim against the

individual Massachusetts state trooper, a Section 258 claim against the Commonwealth, and

multiple state law claims against the trooper. The Commonwealth sought to remand or dismiss the

Section 258 claim. Judge Mastroianni determined that all state law claims should be remanded to

the state court, the federal claim against the individual trooper should remain in this Court and the

federal claim should be stayed pending resolution of the state law action.




         1
           At the hearing, after discussion with Magistrate Judge Hennessy, Plaintiff apparently agreed that the only
claim which should be remanded is Count II. Plaintiff also argues that the federal case should not be stayed, rather
the state and federal cases should proceed simultaneously.

                                                          2
          Case 4:20-cv-40127-TSH Document 25 Filed 05/25/21 Page 3 of 3




       I agree with the decision reached by Judge Mastroianni and adopt his well-reasoned

rationale. Accordingly, I accept and adopt the Report and Recommendation (Docket No. 23) to

the extent it denies the motion to dismiss and remands Count II of the complaint to state court.

Additionally, it is ordered that Counts III (assault and battery), Count IV (intentional infliction of

emotional distress), Count V (common law conspiracy) and Count VI (malicious prosecution)

against Dunne and/or Sceviour are remanded back to state court. Count I (Section 1983) against

Dunne and Sceviour remains in this Court and shall be stayed pending resolution of the state case.



SO ORDERED



                                                                      /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                      DISTRICT JUDGE




                                                  3
